DETAILED ACTION
This office action is responsive to communication filed on July 14, 2022.
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that the floating diffusion region, the reference reset transistor, and the readout reset transistor are arranged in each of a pair of pixels arrayed in a vertical direction orthogonal to a predetermined direction, the respective reference reset transistors of the pair of pixels are both connected with a vertical reset input line arranged in the vertical direction, the readout reset transistor in one of the pair of pixels is connected with one of a pair of vertical signal lines arranged in the vertical direction, the readout reset transistor in another one of the pair of pixels is connected with another one of the pair of vertical signal lines, the vertical reset input line is connected with a terminal of the reset voltage, and the pair of vertical signal lines is connected to a terminal of power-source voltage through a current mirror circuit, in combination with the other elements recited in claim 1.

	Claims 2-4 and 6-11 are allowed as depending from an allowed claim 1.

	Consider claim 12, the prior art of record does not teach nor reasonably suggest that the floating diffusion region, the reference reset transistor, and the readout reset transistor are arranged in each of a pair of pixels arrayed in a vertical direction orthogonal to a predetermined direction, the respective reference reset transistors of the pair of pixels are both connected with a vertical reset input line arranged in the vertical direction, the readout reset transistor in one of the pair of pixels is connected with one of a pair of vertical signal lines arranged in the vertical direction, the readout reset transistor in another one of the pair of pixels is connected with another one of the pair of vertical signal lines, the vertical reset input line is connected with a terminal of the reset voltage, and the pair of vertical signal lines is connected to a terminal of power-source voltage through a current mirror circuit, in combination with the other elements recited in claim 12.

	Claims 14-20 are allowed as depending from an allowed claim 12.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the floating diffusion region, the reference reset transistor, and the readout reset transistor are arranged in each of a pair of pixels arrayed in a vertical direction orthogonal to a predetermined direction, the respective reference reset transistors of the pair of pixels are both connected with a vertical reset input line arranged in the vertical direction, the readout reset transistor in one of the pair of pixels is connected with one of a pair of vertical signal lines arranged in the vertical direction, the readout reset transistor in another one of the pair of pixels is connected with another one of the pair of vertical signal lines, the vertical reset input line is connected with a terminal of the reset voltage, and the pair of vertical signal lines is connected to a terminal of power-source voltage through a current mirror circuit, in combination with the other elements recited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696